                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:19-CV-536-FL-

UNITED STATES OF AMERICA,                  )
                                       .   )
                     Plaintiff,            )                                    ,:'

                                           )       ORDER LIFTING STAY OF        I


             v.                            )       CIVIL FORFEITURE.
                                           )       PROCEEDINGS
$18,450.00 IN U.S. CURRENCY,     )
$65,650.00 IN U.S. CURRENCY,     )
$29,655.00 IN U.S. CURRENCY,     )
$106,740.00 IN U.S. CURRENCY, and)
$64,480.00 IN U.S. CURRENCY,     )
                                           )
                     Defendants.           )


      On the Motion of the plaintiff and for good cause shown, it is hereby ORDERED

that the stay is lifted in the instant civil forfeiture action. The Clerk is DIRECTED to .

issue the Warrant of Arrest In Rem.
                       24th
      SO ORDERED. This _ _ day of November, 2020.




                                   LOUISE W. FLANAGAN
                                   United States District Judge




               :;_




                                               1



          Case 5:19-cv-00536-FL Document 17 Filed 11/25/20 Page 1 of 1
                                                                                             I


                                                                                             I
